            Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 1 of 7


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE,                         )
950 Pennsylvania Ave NW                             )
Washington, DC 20530                                )
                                                    )
U.S. DEPARTMENT OF HOMELAND                         )
SECURITY,                                           )
2707 Martin Luther King Jr. Ave SE                  )
Washington, D.C. 20528                              )
                                                    )
       Defendants.                                  )

                                        COMPLAINT

       1.     Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendants U.S. DEPARTMENT OF JUSTICE and U.S.

DEPARTMENT OF HOMELAND SECURITY to produce records regarding the attack on the

United States Capitol on January 6, 2021.

                                            PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency and

subject to the Freedom of Information Act, 5 U.S.C. § 552.
            Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 2 of 7


       4.      Defendant U.S. DEPARTMENT OF HOMELAND SECURITY (“DHS”) is a

federal agency and subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

     JANUARY 11, 2021, FOIA REQUEST TO DOJ AND ITS TWO COMPONENTS

       7.      On January 11, 2021, Plaintiffs submitted the following request to the DOJ and its

components:

       [1] All records, such as emails, text messages, memos, letters, directives,
       intelligence bulletins and intelligence assessments, threat assessments, situation
       report, mentioning or referring to the protests in Washington, DC on January 6,
       2021 by supporters of President Donald Trump referred to as SAVE AMERICA
       RALLY and STOP THE STEAL and MARCH FOR TRUMP and First
       Amendment demonstrations and OPERATION FIRST AMENDMENT. Please be
       sure this search includes any correspondence sent and received by fusion centers,
       data centers and joint terrorism task forces; FBI, the White House, Office of the
       President and Vice President and the Executive Office of the President;
       Washington, DC Mayor's Office and Metropolitan Police Department;
       Department of Interior; Department of Defense and National Guard Bureau in
       DC; any individual Senator and Congressman/Congresswoman and any House
       and Senate committee; the US Capitol Police. The timeframe for this part of my
       request is December 1, 2020 through the date the search for responsive records is
       located;

       [2] All records, such as emails, text messages, memos, letters, reports, after action
       reports, intelligence assessments and bulletins, intelligence memoranda, social
       media postings, mentioning or referring to the January 6, 2021 speech by
       President Trump at the Washington, DC protest and the subsequent insurrection
       and siege and STORM THE CAPITOL, that took place at the Capitol building in
       Washington, DC on that date. The timeframe for this part of my request is January
       6, 2021 through the date the search for responsive records is conducted;

       [3] Photographs of these January 6, 2021 protests and the siege/insurrection that
       took place at the Capitol building;

       [4] All records mentioning or referring to tweets by Donald Trump that contain
       the words PROTESTS, RALLY, RALLIES[,] ELECTION FRAUD, FRAUD,
       JANUARY SIXTH; [and]

                                               -2-
             Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 3 of 7



        [5] The call logs and briefing books for the directors of each Department of
        Justice component this request is addressed. Please limit this search to January 6,
        2021.

Exhibit 1.

        8.      Of the components that received the request, only two components, the Executive

Office of Immigration Review (“EOIR”) and Professional Responsibility Advisory Office

(“PRAO”) are at issue in this lawsuit.

        9.      Plaintiffs sought expedited processing. Exhibit 1.

        10.     On January 20, 2021, EOIR acknowledged receipt of the request, assigned

reference number EOIR FOIA 2021-13049 to the matter, and denied expedited processing of the

request. Exhibit 2.

        11.     On February 9, 2021, PRAO acknowledged receipt of the request and assigned

reference number PRAO-FOIA-21-001 to the matter. Exhibit 3.

        12.     In that same letter, PRAO stated that it located “two records of communication

responsive” to the request but withheld them in their entirety by citing Exemption 5 of FOIA. Id.

        13.     On February 17, 2021, EOIR stated that it located “records that may be

responsive” to Item 1 and Item 2 of the request. EOIR granted “partial access” to the records

and withheld others in their entirety by citing Exemption 5 of FOIA. Exhibit 4.

        14.     Regarding Items 3 through 5 of the request, EOIR stated that no records were

located. Id.

        15.     EOIR added that “the majority of the records originated from different agencies or

DOJ components” and explained that the records have been “forwarded” to the appropriate

agencies or components for a release of determination and direct response to Plaintiffs. Id.

        16.     Although EOIR granted partial access to the records, it did not produce any

records as of the date of this filing.

                                               -3-
          Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 4 of 7


       17.    On February 20, 2021, Plaintiffs appealed EOIR’s determination in its entirety.

       18.    On February 21, 2021, Plaintiffs appealed PRAO’s determination to withhold the

entirety of records under Exemption 5. Exhibit 5.

       19.    On February 22, 2021, DOJ acknowledged receipt of the appeal regarding

PRAO’s determination and assigned reference number A-2021-01112 to the matter. Exhibit 6.

       20.    On February 22, 2021, DOJ acknowledged receipt of the appeal regarding EOIR’s

determination and assigned reference number A-2021-01113 to the matter. Exhibit 7.

       21.    DOJ never issued a determination regarding the appeals.

       22.    As of the date of this Complaint, DOJ and its components have not complied with

FOIA and have produced no records responsive to the requests.

                      JANUARY 11, 2021, FOIA REQUEST TO DHS

       23.    On January 11, 2021, Plaintiffs submitted the following request to DHS and its

many components:

       [1] All records, such as emails, text messages, memos, letters, directives, threat
       assessments, suspicious activity reporting, intelligence reports and intelligence
       bulletins and assessments and intelligence products, social media postings,
       collected by DHS and its component personnel, legal opinions, legal guidance,
       legal memos mentioning or referring to the planning of protests in Washington,
       DC on January 6, 2021 by supporters of President Donald Trump referred to as
       SAVE AMERICA RALLY and STOP THE STEAL and MARCH FOR TRUMP
       and First Amendment demonstrations and OPERATION FIRST AMENDMENT.
       Please be sure this search includes any correspondence sent and received by
       fusion centers, data centers and joint terrorism task forces; FBI, the White House,
       Office of the President and Vice President and the Executive Office of the
       President; Department of Justice, US Marshals Service, Washington, DC Mayor's
       Office and Metropolitan Police Department; the National Park Service and
       Department of Interior; Department of Defense and National Guard Bureau in
       DC; any individual Senator and Congressman/Congresswoman and any House
       and Senate committee; the US Capitol Police. The timeframe for this part of my
       request is December 1, 2020 through the date the search for responsive records is
       located;

       [2] All records, such as emails, text messages, memos, letters, reports, after action
       reports, intelligence assessments and bulletins, intelligence memoranda
       mentioning or referring to the insurrection, the siege, STORM THE CAPITOL,

                                               -4-
             Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 5 of 7


       that took place at the Capitol building in Washington, DC on January 6, 2021.
       The timeframe for this part of my request is January 6, 2021 through the date the
       search for responsive records is conducted;

       [3] Photographs and audio and video of these January 6, 2021 protests and the
       siege/insurrection that took place at the Capitol building;

       [4] All records, as described in part 1, mentioning or referring to Million MAGA
       March;

       [5] All records mentioning or referring to tweets by Donald Trump that contain
       the words PROTESTS, RALLY, RALLIES[,] ELECTION FRAUD, FRAUD,
       JANUARY SIXTH; [and]

       [6] A copy of each assessment, report, and product provided to DHS from the
       National Capital Region Threat Intelligence Consortium, a DHS-recognized
       fusion center, between December 20, 2020 through the date the search for
       responsive records is conducted. You may limit this request to records providing
       risk assessments, warnings, alerts, emails, after-action reports, and other
       documents regarding marches, protests, rallies, mob action, riots, break-ins, or
       other similar activity within Washington, DC. Please interpret this request
       BROADLY. You may limit this search to those DHS offices most likely to
       receive fusion center data products from the National Capital Region Threat
       Intelligence Consortium.

Exhibit 8.

       24.      Of the many components, this lawsuit only concerns Plaintiffs’ request to

the Cybersecurity and Infrastructure Security Agency (CISA), Office of Intelligence and

Analysis, and the Privacy Office.

       25.      Plaintiffs sought expedited processing. Id.

       26.      On February 16, 2021, CISA acknowledged receipt of the request,

assigned reference number 2021-NPFO-00025 to the matter, and stated that it was

“unable to locate or identify any responsive records.” Exhibit 9.

       27.      On February 17, 2021, Plaintiffs appealed CISA’s determination. Exhibit

10.

       28.      DHS or CISA has not acknowledged receipt of the appeal.



                                               -5-
          Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 6 of 7


       29.     As of the date of this filing, DHS has not issued a response regarding

Plaintiffs’ appeal regarding CISA’s February 16, 2021 determination letter.

       30.     On February 19, 2021, DHS stated that DOJ’s EOIR forwarded the

records that fall under the purview of DHS for its processing. DHS assigned reference

number 2021-HQFO-00576 to the matter. Exhibit 11.

       31.     DHS also invoked a 10-day extension to process the request. Id.

       32.     On March 29, 2021, DHS determined that “this is a matter under the

purview of the Office of Intelligence and Analysis (I&A)” upon further review. Exhibit

12.

       33.     DHS informed Plaintiffs that it transferred the “request and responsive

records to the FOIA Officer for I&A, for processing and direct response” to Plaintiffs.

Id.

       34.     As of the date of this Complaint, DHS and its components have not

complied with FOIA or produced any records responsive to the request.

      COUNT I – DOJ’S FOIA VIOLATION: FAILURE TO PRODUCE RECORDS

       35.     The above paragraphs are incorporated herein.

       36.     The requests seek the disclosure of agency records and were properly made.

       37.     DOJ and its components are federal agencies or components of federal agencies,

subject to FOIA.

       38.     The requested records are not exempt under FOIA.

       39.     DOJ and its components have failed to produce the records responsive to the

request as soon as practicable.

  COUNT II – DHS’S FOIA VIOLATION: FAILURE TO ISSUE A DETERMINATION
                          OR PRODUCE RECORDS

       40.     The above paragraphs are incorporated herein.

                                              -6-
             Case 1:21-cv-00942-TNM Document 1 Filed 04/06/21 Page 7 of 7


       41.      The request seeks the disclosure of agency records and was properly made.

       42.      DHS and its components are federal agencies or components of federal agencies,

subject to FOIA.

       43.      The requested records are not exempt under FOIA.

       44.      DHS and its components have failed to issue a determination within twenty

business days or produce the records responsive to the request as soon as practicable.

WHEREFORE, Plaintiffs ask the Court to:

       i.       declare that Defendants have violated FOIA;

       ii.      order Defendants to conduct a reasonable search for records and to produce the
                requested records;

       iii.     enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.      award Plaintiffs attorneys’ fees and costs; and

       v.       award such other relief the Court considers appropriate.


Dated: April 6, 2021

                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Matthew V. Topic

                                                      Attorney for Plaintiffs
                                                      JASON LEOPOLD,
                                                      BUZZFEED INC.

                                                      Matthew Topic, D.C. Bar No. IL 0037
                                                      Joshua Burday, D.C. Bar No. IL 0042
                                                      Merrick Wayne, D.C. Bar No. IL 0058
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      312-243-5900
                                                      foia@loevy.com




                                                -7-
